790 F.2d 1419
John E. DEMARINIS, Petitioner-Appellant,v.Raymond J. DONOVAN, Secretary of Labor, Respondent-Appellee.
No. 83-7489.
United States Court of Appeals,Ninth Circuit.
June 2, 1986.

John William Cumming, Eureka, Cal., for petitioner-appellant.
Dennis A. Paquette, Dept. of Labor, Washington, D.C., for respondent-appellee.
Before GOODWIN, SCHROEDER and FARRIS, Circuit Judges.
ORDER
The facts are stated in Demarinis v. Donovan, 728 F.2d 1266 (9th Cir.1984).
On petition for rehearing, the government points out that under California law the Director of the Employment Development Department has the authority in certain cases to terminate benefits to ineligible recipients after they had been initially found eligible under an erroneous construction of a statute.
We have reexamined the record in this case and have concluded that this is a proper case for reconsideration by the Director.  Demarinis voluntarily quit his job under circumstances which, while perhaps qualifying him for unemployment compensation, did not constitute a lay off caused by the Redwood Park expansion.  Accordingly, he was not eligible for prospective payments after his case was reviewed.  The petition for rehearing is granted, and the judgment for the petitioner ordered in our opinion of March 21, 1984, is vacated.


1
Neither party to recover costs.


2
Circuit Judge SCHROEDER dissents and would deny the petition for rehearing.